DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable because the prior art made of record (Raghavendra et al (US 20180367414 A1) and Krajec et al (US 20130232433 A1)) did not teach or fairly suggest the combination of elements as recited in independent Claims 1, 7 and 14.
Raghavendra et al (US 20180367414 A1) teaches and discloses a temporal graph system to facilate network data flow analysis.
Krajec et al (US 20130232433 A1) teaches and discloses Controlling Application Tracing using Dynamic Visualization.
Specifically, the prior art “Raghavendra” teaches partitioning a temporal graph comprising different types of graph elements including vertices and edges, for storing telemetry information of a computer network (Fig 2), and
The prior art “Krajec” teaches partitioning a temporal graph comprising different types of graph elements including vertices and edges, for storing telemetry information of a computer network (Fig 7, [0024]-[0029], time-series data (telemetry information) , see also [0048], [0059]) the partitioning comprising: different types of graph elements based on predefined label groups ([0024]-[0029], [0070]-[0074], “the aggregator may analyze the database to summarize message passing activities for individual time intervals”, [0182]-[0183]), the telemetry information generated in a corresponding predefined time-range, ([0024]-[0029], [0070]-[0074], “the aggregator may analyze the database to summarize message passing activities for individual time intervals”, [0182]-[0183]).
But both Raghavendra and Krajec fail to teach:
creating a plurality of storage blocks for each type of the different types of graph elements based on predefined label groups wherein each of the plurality of storage blocks is configured to store the telemetry information generated in a corresponding predefined time-range, wherein each of the plurality of storage blocks are recreated upon expiry of a configurable rollover time; and sharding each of the plurality of storage blocks into a plurality of shards based on a configurable sharding count. 
 
4.	There are no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.

5.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.

6.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Sapiro et al (US 20050223092 A1)
Ching et al (US 20150295779 A1)

CONTACT INFORMATION



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169